Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mary Anne Armstrong on March 11, 2021.

In the specification:
	On page 1, at line 6, the phrase -- now U.S. Pat. No. 10,076,128, -- has been inserted between “2013,” and “which”.

In the claims:
Claims 37, 38, and 40-46 are cancelled.

Claims 20, 27-29, and 31 are amended as follows:

20. (Currently Amended) The method for reducing glycemic index of food according to claim 19, said method comprising adding said extract to the food comprising starch, wherein the weight ratio extract/starch is 1/500 or more, 1/1000 or more or 1/10000 or more.

27. (Currently Amended) The method according to claim 19, wherein the alcohol based extraction solvent further comprises 

28.    (Currently Amended) The method according to claim 19, wherein the alcohol based extraction solvent further comprises the weight ratio water/alcoholic solvent is 50/50.

29.    (Currently Amended) The method according to claim 19, wherein the alcohol based solvent is chosen from[[,]] methanol, ethanol, n-propanol, iso-propanol, 2-butanol, and combination thereof.

31. (Currently amended)    The method according to claim 30, wherein the solvent further comprises water and the weight ratio water/ethanol is 50/50.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963.  The examiner can normally be reached on M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655